Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 30, 2010                                                                       Marilyn Kelly,
                                                                                              Chief Justice

  138805                                                                           Michael F. Cavanagh
                                                                                     Maura D. Corrigan
  LORI CALDERON, as Guardian of ARTHUR                                              Robert P. Young, Jr.
                                                                                    Stephen J. Markman
  KRUMM, a Legally Incapacitated Person,                                            Diane M. Hathaway
            Plaintiff/Counter-Defendant-                                           Alton Thomas Davis,
            Appellee,                                                                              Justices
  and                                                     SC: 138805
                                                          COA: 283313
                                                          Wayne CC: 06-602100-NF
  FUNCTIONAL RECOVERY, INC.,
           Intervening Plaintiff/Appellee,
  v
  AUTO-OWNERS INSURANCE COMPANY,
             Defendant/Counter-Plaintiff-
             Appellant.
  _________________________________________/

         On November 5, 2010, the Court heard oral argument on the application for leave
  to appeal the March 24, 2009 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.

         MARKMAN, J. (dissenting).
         I respectfully dissent from the order denying defendant’s application. Under no
  circumstances, in my judgment, could it be fairly said that, at the time of the accident in
  this case, Arthur Krumm was “domiciled in the same household” as his grandmother in
  Michigan for purposes of personal protection insurance under our no-fault act.
  Accordingly, I would reverse the judgment of the Court of Appeals and remand to the
  trial court for reinstatement of its order granting summary disposition in favor of
  defendant.

         Under Michigan’s no-fault act, personal protection insurance benefits are available
  to “the person named in the policy, the person’s spouse, and a relative of either domiciled
  in the same household . . . .” MCL 500.3114(1). “Domicile [is] that place where a
  person has voluntary fixed his abode not for a mere special or temporary purpose, but
  with a present intention of making it his home, either permanently or for an indefinite or
  unlimited length of time.” Henry v Henry, 362 Mich 85, 101-102 (1960) (citation
  omitted). “Generally, the determination of domicile is a question of fact. However,
                                                                                                               2

where . . . the underlying facts are not in dispute, domicile is a question of law for the
court.” Fowler v Auto Club Ins Assn, 254 Mich App 362, 364 (2002).

        The facts here are not in dispute. Krumm, who was born and raised in Michigan
by his grandmother, abandoned his ties to Michigan and moved to Arkansas in 2002, with
his wife and children, where he lived and worked for 13 months prior to his accident. In
each of his many encounters with Arkansas public safety authorities, Krumm identified
himself as an Arkansas resident with an Arkansas address. Indeed, as best as it can be
discerned from the record, from approximately 1993 to 1998, Krumm had only lived
intermittently with his grandmother, and from 1999 to 2002, numerous police reports
indicate that he had not lived with his grandmother. Then, in May of 2003, while
searching for work in North Carolina, Krumm was injured in the accident. Krumm’s legal
guardian brought suit against defendant Auto-Owners claiming that he was entitled to
first-party benefits under his grandmother’s policy because he had been domiciled in her
home. After extensive discovery, the trial court granted defendant’s motion for summary
disposition, holding that Krumm was not “domiciled in the same household” as his
grandmother. Yet, based on statements that Krumm intended to return to Michigan at
some uncertain time in the future, the Court of Appeals held that a question of fact
existed as to whether Krumm had been domiciled in Michigan.

        By denying leave to appeal, the majority leaves intact a lower court decision that
holds that a 29-year-old married man with children, who had been living in another state
for a significant period of time, may be considered “domiciled” in Michigan. Even
viewing the evidence in a light most favorable to plaintiff, hearsay statements that
Krumm intended to return to Michigan do not provide a reasonable basis for finding that
he was “domiciled in the same household” as his grandmother. An intent to return to his
grandmother’s house at some indefinite time in the future, or “some day,” is insufficient
to find that Krumm was “domiciled in the same household” as his grandmother, in light
of the understanding of domicile as that place where a person has the “present intention”
of making his home. If evidence that a person has been “contemplating,” “mulling over,”
“pondering,” or “speculating about,” the idea of returning to a place at which he lived
intermittently in the past is deemed adequate to sustain a finding of domicile, then
traditional notions of this concept will be eroded. The financial consequences of the
majority’s creative understanding of “domicile” will, of course, be borne by policy
holders in Michigan through higher premiums.

      CORRIGAN, J., joins the statement of MARKMAN, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 30, 2010                   _________________________________________
       p1124                                                                 Clerk